Citation Nr: 0213771	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.  

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
on account of being housebound.  


FINDING OF FACT

The veteran's disabilities do not render him unable to 
adequately attend to the needs of daily living without the 
regular assistance of another person, nor do they result in 
his being substantially confined to his dwelling and the 
immediate premises.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person or 
at the housebound rate have not been met.  38 U.S.C.A. § 
1502(b) and (c) (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Background.  During the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran has not identified any records which are not in the 
claims folder.  The June 2000 RO decision, May 2001 Statement 
of the Case, and January 2002 Supplemental Statement of the 
Case, informed the veteran of the evidence needed to support 
his claim.  The veteran has been afforded a VA examination to 
determine if he had difficulty with the activities of daily 
living or was confined to his home.  

Regarding the duty to notify, communications from the RO to 
the veteran, including the June 2001 Supplemental Statement 
of the Case, kept him apprised of what he must show to 
prevail in his claim and of what evidence the RO has 
received.  The communications have kept the veteran apprised 
of what he must show to prevail in his claim, and generally 
informed him as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No further 
assistance to the veteran is required .  38 U.S.C.A §§  5102, 
5103. 

Factual Background.  The veteran was granted non-service 
connected pension benefits in a September 1997 RO decision.  
His disabilities include a left total hip replacement, rated 
as 50 percent disabling; diabetes mellitus, rated 40 percent 
disabling, hypertension rated, 10 percent disabling; 
glaucoma, rated as 10 percent disabling; and cervical 
spondylosis, rated as 10 percent disabling.  

A VA examination was conducted in January 1999.  The veteran 
was waiting for a surgical revision of his left total hip 
arthroplasty.  The examiners impression was he had some 
instability at that point which appeared to be moderately 
symptomatic.  

In August 1999 the veteran was admitted to the VA hospital 
for revision of the acetabular component of his left hip 
replacement.  

The RO denied special monthly pension benefits based on the 
need for aid and attendance in October 1999.  

VA medical records dated in April 2000 reveal the veteran had 
worked with the Incentive Therapy program since December 
1999.  He worked as a housekeeping aid in Environmental 
Management Service, and he indicated that he had worked for 
718 hours.  

In June 2000 the RO again denied entitlement to special 
monthly pension benefits based on the need for aid and 
attendance.  The veteran filed a notice of disagreement with 
that decision in May 2001 and the RO issued a statement of 
the case in May 2001.  The veteran submitted his substantive 
appeal in June 2001.  He stated that he was currently under 
treatment for problems secondary to his left hip replacement, 
coronary artery disease, diabetes, hypertension, and 
retinopathy.  He also suffered from sleep apnea.  The 
combination of those conditions severely limited his 
volitional mobility and he required assistance for 
appointments away from home or to unfamiliar locations.  

In July 2001 the veteran went to the emergency room of the VA 
complaining of a swollen and painful right lower leg.  He was 
admitted for treatment of cellulitis.  

In August and September 2001 VA examinations were conducted 
to determine if the veteran was in need of the aid and 
attendance of another person.  A general medical examination 
revealed the veteran lived with his sister.  He stated he was 
able to bathe, dress and take care of his personal hygiene.  
He gave himself insulin shots and checked his blood sugar.  
The examiner noted the veteran was able to dress and undress 
without assistance for the examination.  The veteran stated 
he had a myocardial infarction in 1995 and a slight heart 
attack in 1999.  The examiner noted a heart catheterization 
in 1995 showed normal coronary arteries.  

VA examination of the eyes in September 2001 revealed the 
veteran's distant visual acuity with correction was 20/15 in 
the right eye and 20/20+3 in the left eye.  The examiner 
summarized that the veteran had diabetes mellitus with 
nonproliferative diabetic retinopathy in the left eye.  He 
also carried a diagnosis of ocular hypertension which was 
treated with Betagan BID twice a day in both eyes and oral 
metoprolol.  He also had pinguecula of both eyes.  

VA examination of the joints in August 2001 noted that the 
veteran occasionally used a cane, he was not using one the 
day of the examination.  The veteran had difficulty with his 
neck and hip.  He complained of stiffness in the hip with 
prolonged sitting, and it was noted he had a history of pain 
in his neck, which occasionally radiated from between his 
shoulder blades up into the posterior neck region.  X-rays in 
1997 had shown some diminished disc height at C5-6 and C6-7 
with moderate degenerative changes diffusely.  Examination 
revealed the veteran had full range of motion of the neck.  
Neurological evaluation revealed physiologic and symmetrical 
reflexes, strength, and sensation in both upper extremities.  
Tinel's was negative at the wrist and elbow.  There was no 
evidence of muscular atrophy.  Examination of the left hip 
revealed active flexion to 110 degrees and full extension.  
X-rays showed a well seated prosthesis with no evidence of 
loosening.  The examiner's impression was the veteran had 
moderate degenerative disc disease of the cervical spine, and 
left hip arthritis with a status-post total hip replacement, 
which was minimally symptomatic.  The VA examiner stated he 
found no evidence to support the necessity for aid and 
attendance based upon the veteran's orthopedic injuries.  

The veteran appeared and gave testimony before the 
undersigned Member of the Board in July 2002.  The veteran 
stated he had a left hip replacement and spinal injury with 
severe pain on a daily basis.  He was in pain with movement, 
sitting and standing.  He needed assistance when going to a 
vehicle, but it was also noted that he was able to walk 
without assistance for three to four blocks.  He dressed 
himself in the morning, was able to bathe himself, and was 
able to get something out of the refrigerator to eat and heat 
it in the microwave.  He kept track of his medications.  When 
he had doctor's appointments his girlfriend took him most of 
the time but he was able to walk and catch the bus.  

Laws and Regulations.  To establish entitlement to special 
monthly pension based on a need for regular aid and 
attendance, it must be shown that the claimant is a patient 
in a nursing home on account of mental or physical incapacity 
or is helpless or blind or so nearly helpless or blind as to 
need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (2001).  

Thus, there are three alternative criteria that constitute 
helplessness.  Two of the criteria are not applicable to this 
case because the veteran is not legally blind (the veteran 
has vision loss in only one eye), and he is not confined to 
"a nursing home because of mental or physical incapacity,"  
The third criterion directs consideration pursuant to section 
3.352(a), which provides:  

The following will be accorded consideration in 
determining the need for regular aid and 
attendance (§ 3.351(c)(3):  inability of 
claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean 
and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to feed 
himself (herself) through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, 
which requires care or assistance on a regular 
basis to protect the claimant from hazards or 
dangers incident to his or her daily 
environment. . . .  It is not required that all 
of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable 
rating may be made.  The particular personal 
functions which the veteran is unable to 
perform should be considered in connection with 
his or her condition as a whole.  It is only 
necessary that the evidence establish that the 
veteran is so helpless as to need regular aid 
and attendance, not that there be a constant 
need.

38 C.F.R. § 3.352(a) (emphasis added).

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the Court 
noted the 
following:  

First, because the regulation provides that the 
"following" enumerated factors "will be 
accorded consideration," it is mandatory for 
the VA to consider the enumerated factors 
within the regulation.  Second, because the 
regulation provides that "[i]t is not required 
that all of the disabling conditions enumerated 
in this paragraph be found to exist before a 
favorable rating may be made," the logical 
inference to be drawn from this language, 
although not explicitly stated, is that 
eligibility requires at least one of the 
enumerated factors be present.  Third, because 
the regulation provides that "[t]he particular 
personal function which the veteran is unable 
to perform should be considered in connection 
with his or her condition as a whole," the 
logical inference to be drawn from this 
language, again although not explicitly stated, 
is that the "particular personal function" 
refers to the enumerated factors.  Ibid.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran:
(1)  Has an additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or 

(2)  Is permanently housebound by reason of disability 
or disabilities.  Housebound means substantially 
confined to his dwelling and the immediate premises.

38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 3.351(d) 
(2000).

Analysis.  The veteran has not asserted he needs assistance 
with any of the activities of daily living.  He has stated 
that he is able to dress and bath himself and prepare meals.  
An orthopedic examination revealed he had normal strength and 
sensation in the upper extremities.  Although he occasionally 
uses a cane, there is no indication of any significant 
difficulty with ambulation.  

The VA eye examination in September 2001 did not reveal 
visual impairment which would render the veteran unable to 
protect himself from the hazards of daily living.  

The medical evidence does not demonstrate that the veteran's 
disabilities preclude him from performing the adult tasks of 
daily living, such as feeding, dressing, bathing or taking 
care of the wants of nature.  The preponderance of the 
evidence is against the claim for special monthly pension on 
the need for aid and attendance.  38 C.F.R. § 3.352 (2001).  

Further, as a prerequisite for consideration of entitlement 
to an increased pension at the housebound rate, the appellant 
must have a 100 percent rating under the Rating Schedule for 
a single permanent disability without resort to 
unemployability under 38 C.F.R. § 4.17.  It is clear from the 
record that none of the appellant's disabilities is 100 
percent disabling under the schedular criteria.  In addition, 
while he has indicated that he requires assistance in leaving 
his home, it is not corroborated by any objective lay or 
medical evidence that he is "substantially" confined to his 
home and immediate premises due to his disabilities and that 
it is reasonably certain that his resultant confinement 
caused by these disabilities will continue through his 
lifetime.  The veteran has asserted he needs assistance to 
leave his home, not that he is unable to leave his home.  
While the medical records show that he has limitations due to 
his disabilities, none of the medical evidence reveals that 
he is permanently housebound by reason of his disabilities. 

Therefore, despite the fact that he has some limitations 
caused by his disabilities, which he claims causes him to 
need assistance in walking in and out of his house, this is 
not sufficient to establish entitlement to the claimed 
benefits.  It must be shown by competent evidence that he is 
"permanently housebound" due to his disabilities.

The medical evidence in this case fails to establish that the 
veteran is housebound for pension purposes.  The Board finds 
that the medical evidence here is more probative than the 
veteran's statements offered in connection with this appeal.  
For these reasons, the Board concludes that the appellant's 
disabilities do not at this time debilitate him to the extent 
that he is housebound as specified by the criteria in 38 
C.F.R. § 3.351(f).  Accordingly, the appellant does not 
qualify for payment of an increased rate of pension based on 
housebound status.

As the Board has found a preponderance of the relevant 
evidence to be against this claim, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  Since the preponderance of the 
evidence is against the claim, it must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  






ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound rate 
is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

